internal_revenue_service number release date index number ---------------------------------------- ------------------------------------------- ------------------------------- ------------------------- - department of the treasury washington dc person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 - plr-137255-03 date date ---------------------------------------- ----------------------------- legend company company2 -------------------------------------------------- date state dear --------------- ------------ -------------------------- this letter responds to a letter dated date submitted by company requesting an extension of time under '301 of the procedure and administration regulations to file an election to be treated as an association_taxable_as_a_corporation for federal tax purposes under '301 c effective date facts according to the information submitted company was organized under the laws of state on date company was formed to serve as the successor_in_interest to company2 in connection with a transaction the purpose of which was the conversion of company2 into a limited_liability_company for state law purposes following its formation company intended that it be treated as a association_taxable_as_a_corporation for federal tax purposes however company s legal and tax representatives inadvertently failed to timely file the required form_8832 entity classification election company became aware of the failure_to_file the form_8832 prior to any contact by the irs plr-137255-03 law sec_301_7701-3 provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes under '301 c an entity with more than one owner can be classified as an association_taxable_as_a_corporation or as a partnership for federal tax purposes sec_301_7701-3 states that unless it elects otherwise a domestic eligible_entity with more than one owner will be classified a partnership and a domestic eligible_entity with one owner will be disregarded as an entity separate from its owner sec_301_7701-3 provides in part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the applicable service_center sec_301_7701-3 provides in part that an election made under sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or an announcement published in the internal_revenue_bulletin sec_301_9100-1 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly conclusions plr-137255-03 company is granted an extension of time to file form_8832 with the appropriate service_center to elect to be treated as an association_taxable_as_a_corporation effective date until days following the date of this letter the election should be made by following the procedures set forth in form_8832 and a copy of this letter should be attached to the election a copy is enclosed for that purpose concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied s sincerely heather c maloy associate chief_counsel passthroughs special industries enclosure
